April 22, 2008 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. ANNOUNCES SECOND QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a slight increase over the prior year’s quarterly net income to $59,790,000, or $0.50 per diluted share, for the second quarter ended March 31, 2008. In comparison, the firm earned $59,715,000, or $0.50 per diluted share, for 2007’s second quarter. Net revenues increased 11 percent to $691,687,000, while gross revenues grew 9 percent to $807,134,000. Net income for the first half of fiscal 2008 was reported at $116,032,000, down 3 percent from 2007’s $119,110,000, while net revenues increased 12 percent to $1,377,514,000 from $1,229,619,000 the previous year. Diluted earnings per share were $0.97, down from $1.00 per diluted share for last year’s comparable period. “In light of the well-documented problems suffered by the financial services industry, I’m pleased with the results recorded by Raymond James in the March quarter and the first six months of fiscal year 2008,” stated Chairman and CEO Thomas A. James. “In the second quarter, gross revenues of $807 million increased 9 percent while net revenues grew 11 percent to a record $692 million. Unfortunately, non-interest expenses grew at a somewhat faster rate of 13 percent. This uncharacteristic differential resulted from depressed revenues from some segments as well as increases in the occupancy and “other” expenses categories. Occupancy costs included approximately $1.2 million in lease expenses related to prior periods. The ‘other’ expense category continued to be inflated by additions to reserves for potential losses which were generated by additional investment in loans, rather than charge-offs. “Nonetheless, net income of $59.8 million was flat with last year’s second quarter, in spite of the relatively light calendar in Equity Capital Markets and unfavorable trading results in Fixed Income occasioned by more erratic and volatile price movements. Both of those departments experienced dramatically higher volume of over-the-desk institutional commissions, which augmented the Capital Markets’ overall results. Less turbulent markets will be a necessary ingredient to re-ignite new issue and merger and acquisition revenues. “While net interest income grew impressively from last year’s levels, principally as a result of much larger loan balances at Raymond James Bank, the contribution to net interest income would have been even betterif margins had not been depressed by the continuing pressure of lowering overnight rates by the Federal Reserve Board, which reduced our normal margins. Of course, Raymond James Bank’s reported profits were also dampened by the formulaic additions to reserves in excess of charge offs and before any earnings were generated by the growth in loan balances. Both of these factors should have less impact in future quarters as overnight rates near a bottom and the planned growth rate of Raymond James Bank slows. To preempt the inevitable question related to credit quality, while absolute losses will increase somewhat in the near term related to fall-out from the sub-prime crisis and economic slowdown, we expect our reserves for losses at 1.24 percent of loan balances to be adequate to subsume any actual future losses relating to current market conditions,” James continued. “Our Private Client Group performed admirably during the quarter as PCG segment revenues increased 5 percent and pre-tax income slightly exceeded last year’s second quarter results. Our PCG financial advisor count is up 105 from last March’s total and recruiting momentum is excellent. In addition, average productivity per financial advisor is continuing to rise, which contrasts markedly to what would be expected in this environment. “Operating results weren’t quite as good as they appear because the quarterly mark to market of option and stock plan values for independent contractor financial advisors actually reduced compensation expense by $6 million as contrasted to the normal additions to expense when our stock price increases. This accounting treatment of certain equity compensation expense is arcane and only obfuscates operating results. “Although our results are a pleasant relief from the incessant flurry of write-offs and negative earnings comparisons reported by a number of larger financial services companies, I’m frustrated by the fact that our results and those of many other conservatively managed financial institutions have been impacted negatively by fallout from inadequate underwriting standards and other lax management policies as well as a lack of regulatory oversight, ill-derived ratings and unregulated mortgage practices. Of course, this plague has infected many other companies and individuals as well. I pray that these very expensive lessons will serve to improve performance and to result in better regulatory and privately implemented management controls in the future. On the other hand, any changes imposed by regulators or legislators must be far more thoughtful than those imposed by Congress following the Enron scandal, i.e., Sarbanes Oxley, to avoid punishing the innocent and causing more harm than good. “Although the damage to the financial services industry is not yet over, I believe that the worst is behind us. I don’t mean to suggest that the economy might not still suffer from a slowdown or that real estate prices, which were very inflated, will immediately start to increase. As another example of a challenge, our clients own $1.9 billion in auction rate securities, almost all of which are illiquid as the auction process has failed in spite of generally excellent collateral and 20 years of good performance. This issue is beginning to be resolved through refinancing and I expect most of the issues to be rectified in the next six months. What I do mean, more importantly, is that the financial system is beginning to heal and that uncertainty and fear will diminish. Raymond James Financial will emerge relatively stronger than ever. “As a consequence of these unusual times, I have expanded my comments and the financial information provided in this press release. I hope that it is helpful,” James concluded. The company will conduct its quarterly conference call Wednesday, April 23, at 8:15 a.m. EDT. The telephone number is 877-777-1971. The call will also be available on demand on the company’s website, raymondjames.com, under “About Our Company,” “Investor Relations,” “Financial Reports,” “Quarterly Analyst Conference Call.” The subjects to be covered may also include forward-looking information. Questions may be posed to management by participants on the call, and in response the company may disclose additional material information. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers, (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 4,850 financial advisors serving approximately 1.7 million accounts in more than 2,200 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $209 billion, of which $35.4 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, loan reserves/losses, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2007 annual report on Form 10-K, which is available on raymondjames.com and sec.gov. -more- ] April 22, 2008
